Opinion by
Mb. Justice Mitchell,
This motion involves a question of jurisdiction which it is desirable to have settled, and we therefore have advanced it to the present term.
The essential facts are that appellant filed an account as agent or trustee showing a balance due him exceeding $1,500, but the court disallowed credits and decreed a balance of $500 against him. He claims that the difference, exceeding $2,000, *131is tbe amount really in controversy. The appellee claims that the amount is fixed, for the purposes of jurisdiction, by the amount of the decree.
The Superior Court Act of June 24, 1895, P. L. 212, fixed the standard of jurisdiction at not over $1,000 of value or “ amount really in controversy in any single action or claim.” It further provided a method of proof which should be conclusive of the amount in controversy, and therefore of the jurisdiction, in actions of tort, ejectment, etc., none of the provisions, however, applying to a case like the present.
In the absence of any statutory provision, this court in practice adopted as a test of the amount really in controversy the difference to the appellant between the judgment or decree appealed from and the judgment or decree sought from this court.
The Act of May 5, 1899, P. L. 248, however, not only increased the amount over which the Superior Court should have jurisdiction but made further provision as to the mode in which it should be ascertained. By section 4, the amount or value really in controversy in ejectment or other issues involving title or possession of real estate or chattels is to be determined by a certificate of the judge. But “ in any suit, distribution or other proceeding in the common pleas or orphans’ court, if the plaintiff or claimant recovers damages either for a tort or for a breach of contract, the amount of the judgment, decree or award shall be conclusive proof of the amount really in controversy ; but if he recovers nothing the amount really in controversy shall be determined by the amount of damages claimed in the statement of claim, or in the declaration.” This is followed by a repeal of the provisions of the act of 1895 relating to the same subject.
While the expression “ if the plaintiff recovers damages, either for a tort or for a breach of contract ” is not technically accurate as applied to a decree upon a trustee’s account, yet the latter is clearly within the legislative intent of this clause. The description of cases intended to be covered is as general as words can make it, “ any suit, distribution or other proceeding in the common pleas or orphans’ court.” It is manifest that the legislature intended to provide in the two paragraphs for standards of proof in two classes which should include every possible case, first, issues involving title or possession of *132specific property, real or personal, and second, issues involving the payment of money. No phrase has yet been applied, or even suggested, which will determine the amount really in controversy with absolute uniformity in regard to the question of jurisdiction. Thus for illustration, where the amount claimed by two distributees is more than $1,500, and the decree is adverse to them, they cannot unite in an appeal, but each must take his separate appeal to the Superior Court, though had the decision been in their favor, the residuary legatee or other party from whose share the entire sum would come, would have been entitled to an appeal to the Supreme Court: Staib’s Estate, 188 Pa. 238. So, again, suppose in an action of tort with damages claimed at $5,000, the plaintiff obtains a verdict and judgment for $500. If defendant appeals, the amount in controversy is clearly $500, but if plaintiff appeals, it is or may be $4,500 : Weaver v. Cone, 189 Pa. 298. Thus in both the supposed cases the appellate jurisdiction would depend on the party appealing, and in the second case if both parties should appeal we should have the same judgment going for final adjudication to two different courts.
To remedy these discrepancies and get as nearly as practicable a uniform rule, the act of 1899 fixes the amount of a money judgment in any kind of proceeding as “ conclusive proof of the amount really in controversy.” It may not always determine the amount with absolute accuracy but it constitutes a uniform standard for the determination of the appellate jurisdiction, and has the advantage of being fixed, definite and, of easy application. Such was the intent of the act.
The appeal is therefore remitted to the Superior Court.